Citation Nr: 0619385	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  98-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right hip disorder, 
to include arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1970 to April 1972, 
from February 1977 to February 1980, and from April 1981 to 
April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In part, the May 1998 rating decision denied 
service connection for disorders of the shoulders, knees, and 
hands.  A February 2001 rating decision granted entitlement 
to pension benefits.  After the case was remanded in July 
2003, a May 1994 rating decision granted service connection 
for degenerative changes of the shoulders and knees.  A 
February 2005 Board decision granted service connection for a 
disorder of the hands which was effectuated by an April 2005 
rating action.  The February 2005 Board decision also 
remanded the claim for service connection for a disorder of 
the right hip.  The case has now been returned for appellate 
consideration.  


FINDINGS OF FACT

A disorder of the right hip, to included arthritis, first 
manifested many years after termination of the veteran's last 
period of service and is unrelated to any period of service.  


CONCLUSION OF LAW

A right hip disorder, to include arthritis was not incurred in 
or aggravated by active service, nor did right hip arthritis 
manifest to a compensable degree within one year after service 
discharge.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 1137 (West 
2002); 38 C.F.R. §§ 3.303(b)(d), 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  In June 2006 the RO sent the veteran a 
letter complying with the requirements of the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to the appropriate disability 
rating or effective date to be assigned is moot.  

The VCAA notice should be provided before any initial 
unfavorable decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) ("Pelegrini II"); see also Mayfield v. 
Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  

Here, however, the action appealed was in May 1998 prior to 
the VCAA.  So, it was impossible to provide notice of the 
VCAA prior to the enactment thereof.  

However, in Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 
2006) it was held that, even if there was an error in the 
timing of the VCAA notice, i.e., it did not precede the 
initial RO adjudication, it could be cured by affording the 
claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of the 
adjudication was unaffected.  

The appellant was notified of the VCAA in a January 2004 
letter.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  The veteran's VA clinical records 
are on file.  The appellant also underwent a VA nexus 
examination in April 2005.  38 U.S.C.A. § 5103A(d).  

The veteran testified in support of his claim at an RO 
hearing in April 1999.  Also, medical records pertaining to 
his past claim for Social Security Administration (SSA) 
disability benefits are on file. 

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran's SMRs reflect that he complained of pain 
(arthralgia) in multiple joints in 1971 but there was no 
specific complaint of pain in his right hip.  In February 
1972 it was reported that he had been given medication, 
consisting of aspirin and Tylenol, for "arthritis" in 
multiple joints, including the hips.  His complaints included 
pain in both hips, which he described as stiffness and a 
popping sensation.  On examination he had full range of 
motion of the hips and no swelling, tenderness or erythema.  
The assessment was functional arthralgias.  Several days 
later, it was felt that the most likely diagnosis was a 
psychosomatic illness.  

VA outpatient treatment (VAOPT) records show that in March 
1996 it was noted that the veteran had been in a motor 
vehicle accident (MVA) 12 years earlier, and that he had 
complained of right groin pain since then.  In November 1996 
he had a ventral hernia surgery and reinforcement of a right 
inguinal hernia.  

On VA examination in April 1998 the veteran's claim file was 
reviewed and it was noted that he had had nonspecific 
arthralgia since service in the 1970s.  He had a pattern of 
recurrent physician visits for nonspecific symptoms, with a 
paucity of objective physical findings.  His current 
complaints included right hip pain.  There was no history of 
inflammatory arthritis, e.g., rheumatoid arthritis or gout, 
despite past evaluations for such disorders.  After a 
physical examination the pertinent diagnosis was that his 
right hip was within normal limits.  

On VA general medical examination in June 2000 it was 
reported that the veteran took medication for arthritis in 
multiple joints, including the right hip.  On physical 
examination he had some mild pain on motion of all joints, 
including the right hip.  X-rays of the right hip were within 
normal limits.  

On VA examination in March 2004 it was reported that it was 
likely that the veteran experienced impingement syndrome of 
his shoulders and retropatellar pain syndrome of his knees 
during service, which were common in those performing heavy 
exertion.  It was more likely than not that his current 
conditions of the knees, shoulders, and hands were related to 
service.  

The veteran's claim file was reviewed prior to a VA 
examination in April 2005.  After recording his history and 
conducting a physical examination, it was noted that new X-
rays revealed mild joint disease of the hip.  The diagnoses 
were right trochanteric bursitis and mild DJD of the right 
hip.  It was opined that it was "not at least as likely as 
not that the veteran's right trochanteric hip bursitis/DJD 
is, in any way, related to his military service."  

VA X-rays of the veteran's right hip in June 2005 revealed 
minimal superior joint narrowing and the impression was mild 
DJD.  

Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also is permissible for aggravation of a 
pre-existing condition during service.  Id; see also 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service connection may 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Godfrey 
v. Brown, 7 Vet. App. 398, 406 (1995).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).   

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim. If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The VA examination in April 2005 yielded a different opinion 
than the March 2004 VA examination.  However, the claim file 
was reviewed at the time of the April 2005 VA examination and 
the 2005 VA examination was specifically directed to the 
etiology of the veteran's right hip.  It resulted in the only 
medical opinion on file as to the origin and etiology of the 
veteran's current right hip pathology.  

Moreover, the 2005 opinion is buttressed by the fact that 
radiological documentation of DJD was first shown many years 
after termination of the veteran's last period of military 
service.  

In reaching a decision, the Board may not rely upon its own 
medical judgment.  Rather, 38 U.S.C.A. § 7104(a) (2002) and 
38 C.F.R. § 3.303(a) (2005) provide that a Board decision 
must be based upon the evidence in the record.  

So, as it stands, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
service connection for a right hip disorder, to include 
arthritis, is not warranted.  


ORDER

Service connection for a right hip disorder, to include 
arthritis, is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


